STADION INVESTMENT TRUST FILED VIA EDGAR August 2, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Stadion Investment Trust File Nos. 333-103714; 811-21317 Ladies and Gentlemen: On behalf of Stadion Investment Trust (“Registrant”), attached for filing pursuant to Rule 485(a) under the Securities Act of 1933 and the Investment Company Act of 1940 isPost-Effective Amendment No.27 (the “Amendment”) toRegistrant’s registration statement on Form N-1A. The Amendment is being filed for the purpose of disclosing that a 1.00% contingent deferred sales charge will be assessed on redemptions of Class C shares purchased on or after October 1, 2012 made within 12 months of purchase. Please direct any questions or comments regarding this filing to theundersigned at 513/587-3418. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Secretary
